Citation Nr: 1216033	
Decision Date: 05/03/12    Archive Date: 05/10/12	

DOCKET NO.  09-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Togus, Maine, that denied entitlement to the benefit sought.  

The Veteran testified at a video conference hearing before a Veterans Law Judge in May 2010 and at a hearing before a decision review officer at the RO in June 2009.  Transcripts of both proceedings are of record and have been reviewed.  The Board notes that the Veterans Law Judge who conducted the May 2010 hearing has retired.  In August 2011, the Veteran was sent a letter informing him that he had a right to testify at another hearing should he so desire.  38 C.F.R. § 20.717.  The Veteran was told that if he did not respond within 30 days from the date of the letter, the Board would assume he did not want another hearing and would proceed accordingly.  No response from the Veteran is of record.  

The case was previously before the Board in July 2010 at which time it was remanded for further development.  Unfortunately, the case must be remanded again to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

When the Veteran was accorded a VA psychiatric examination in September 2009, the examiner opined that he did not meet the criteria warranting a diagnosis of PTSD.  A diagnosis of depressive disorder was provided.  In an addendum report later that month, the examiner opined that the depression was not caused by or related to the Veteran's active service and a reported military sexual assault.  The examiner noted there was no corroboration for the Veteran's reported assault.  The Board found in July 2010 that the examiner did not provide any rationale for a conclusion.  The Board indicated that the claims folder was to be returned to the VA examiner who performed the December 2009 examination.  However, if she was not available, the claims folder was to be provided to another examiner with the necessary expertise to render a medical opinion as to whether it is at least as likely as not (better than a 50 percent probability) that any current psychiatric disability was incurred in or aggravated by the Veteran's active service.  The record shows the Veteran was accorded an examination by a psychologist.  It is not clear whether she is a VA employee or a contract psychologist.  The report of examination does not reflect whether or not she had access to the entire claims file.  She opined the Veteran had major depression.  However, in responding to the question as to whether or not it is at least as likely as not that any current psychiatric disorder was incurred or aggravated by active service, she indicated that "as I discussed with [the Veteran] I have no reason to believe or disbelieve his statement that he was sexually approached by a sergeant.  If the VA were to accept his allegation as fact, then it is more likely that mental health difficulties created by his alleged teen sexual abuse would be aggravated by his alleged military sexual assault.  As a consequence I cannot say that [the Veteran] mental health difficulties are caused by or related to something that may or may not have happened."  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the United States Court of Appeals for Veterans Claims (Court) held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  In addition to the examiner's inability to come to an opinion, it does not appear that her statement was considered by the RO in the first instance.  There is no indication from the evidence of record that either the Veteran or his representative waived consideration of this piece of evidence in the first instance.  

The psychologist did make reference to the fact that the Veteran reported receiving counseling from a Vet Center in Northern Maine, but no records were made available to her.  

At the May 2010 hearing, the Veteran testified that he was still seeing a counselor at VA (Transcript, p.3).  A review of the record reveals that counselor is at the Caribou Vet Center, apparently in Caribou, Maine.  There are reports of visits with an individual there in the claims file, but there are none dated in the past two years.  

In view of the foregoing, further development is in order and the case is REMANDED for the following:  

1.  The Veteran should be contacted and asked to provide information with regard to treatment and/or evaluation he has received for psychiatric purposes in the past several years.  Of particular interest are records from the Caribou Vet Center and any current records from the Northern Maine Medical Center.  He should provide the address of the facilities as needed.  Thereafter, contact should be made with the facilities and all records regarding treatment of the Veteran there since 2007 should be obtained and associated with the claims file.  Of particular interest is information from a Jerry Tucker at that facility-he is the individual the Veteran has reported as having told him he has PTSD.  That individual should be asked to provide an opinion as to his assessment of the Veteran's psychiatric disability picture.  

2.  The psychologist who examined the Veteran in December 2010 should be provided with the Veteran's claims file.  She should be asked, after reviewing the entire claims file, to once again take a look at the evidence of record and opine as to whether the depression that she diagnosed is related to the Veteran's military service, to include by way of aggravation.  If she still cannot provide an opinion without resort to speculation, she should state so and specifically explain why the opinion cannot be provided without resort to speculation.  If this is the case, the Veteran should then be accorded a psychiatric examination by a health care professional with appropriate expertise to determine the nature and etiology of any current psychiatric disability, if one is deemed to be present.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  Any psychological testing deemed necessary should be conducted.  Following review of the service treatment records, the post service medical records, and statements from the Veteran, the examiner should state whether it is as likely as not that any current psychiatric disability, however diagnosed, had its onset in service or was causally related to any incident of service.  The complete rationale for any opinion expressed should be provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  Once again, if an opinion cannot be rendered without resort to speculation, the examiner must explain why it would be too speculative to respond.  

3.  The Veteran is hereby informed that it is his responsibility to report for any scheduled VA examination and to cooperate fully in the development of his claim.  The consequences for failing to report for a VA examination without good cause or to provide more specific information with regard to the disability at issue may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

4.  VA should then readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should include consideration of all recent evidence, including the December 2010 statement from the psychologist.  

By this REMAND, the Board intimates no opinion as to any final outcome.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


